In January, 1886, Sarah E. Parks, a married woman, executed to plaintiffs a mortgage on a tract of land owned by her, to secure a note given by her son and others, this note being i’n no way connected with her separate estate. Arnold, who held a senior mortgage given by Mrs. Parks, in 1885, was made a party defendant. The Circuit Judge (Fraser) decreed foreclosure of both mortgages, and plaintiff appealed only as to plaintiffs’ mortgage. Judgment reversed as to plaintiffs’ mortgage, but confirmed as to the Arnold mortgage, no appeal having been taken. Opinion by
Mr. Chief Justice Simpson,